



Exhibit 10.16


Veracyte


August 9, 2011    




John Hanna
7118 Bonita Drive, Suite 402 Miami Beach, FL 33141


Dear John:


We are uniformly impressed with your abilities and experience, and we are
excited to extend an offer of employment. We hope you find the opportunity to be
compelling and we look forward to having you join us. We believe we can provide
an environment in which you may continue your professional growth while making
key contributions to the success of Veracyte. We are, therefore, pleased to
offer you the position of Director of Global Health Care Policy & Governmental
Affairs. Your responsibilities will broadly cover driving Veracyte's efforts for
insurance policies to cover our Afirma product, leading the understanding of
changes to insurance policies, and creating plans to respond to them. This role
will help the company achieve both short and long term business objectives. In
this role, you will report to Chris Hall, Chief Commercial Officer. You should
note that the Company may modify job titles and reporting relationships from
time to time as it deems necessary.


The terms of this offer are as follows:


1.
You will receive a base salary of $130,000.00 per year ($5,416.67 per pay
period), less all applicable taxes and withholdings paid in accordance with
Veracyte's established payroll schedule, presently semi­ monthly.



2.
You will receive a bonus of 1.5 cents for every ten new covered lives in the
U.S., paid semi­ annually in July and January based on the previous six months.
The bonus will be calculated by determining the growth in covered lives, which
is the. difference between the number of commercial, Medicaid and Medicare
Advantage lives for which a positive coverage determination is achieved at the
beginning of the bonus period and the end of the period. Medicare
fee-for-service lives will be excluded from the bonus plan unless you have a
significant role in supporting the team in achieving a positive coverage
determination for the Medicare population.



3.
You will be eligible for medical, dental and vision benefits, and participation
in the Company's 401(k) plan, which will be further detailed in a separate
conversation with Human Resources.



4.
You will be eligible for paid time off and company paid holidays in accordance
with Veracyte's established policies. These and other policies are explained
fully in the Company's employee handbook.



5.
The Company's Board of Directors has agreed to offer significant equity
participation to the members of its founding team. Consistent with this
philosophy, if you decide to join the Company, you will be granted the option to
purchase 65,000 shares of the Common Stock of Veracyte as recommended and
approved by the Company's Board of Directors at its next regularly scheduled
meeting following commencement of your full-time employment with Veracyte. The
price per share will be equal to the fair market value of the Common Stock on
the date of grant, as determined by the Company's Board of Directors. The
vesting schedule will be 1/4 of the shares vesting on the first anniversary of
your employment, and then 1/48 of the shares vesting each month for the next 36
months.



6.
In accordance with Federal immigration law, you will be required to provide the
Company documentary evidence of your identity and eligibility for employment in
the United States. This documentation must be provided to the Company within
three (3) business days of your date of hire, or the Company may terminate its
employment relationship with you.



7.
In accordance with the law, employment with the Company is at-will, and may be
terminated at any time by you or the Company, with or without cause and with or
without notice. However, if employment is terminated by you, the Company
requests that you provide a minimum two weeks' notice, or as much notice as
possible.






--------------------------------------------------------------------------------







8.
Employment with the Company is contingent upon your signature of, and compliance
with, its At-Will Employment, Confidential Information and Invention Assignment
and Arbitration Agreement which requires, among other provisions, the assignment
of patent rights to any invention made during your employment with the Company,
as well as non-disclosure of Company proprietary information. This agreement
outlines, among other provisions, a requirement for resolution by binding
arbitration of any dispute arising out of our employment relationship. This
arbitration requirement is described in detail in the aforementioned agreement,
a copy of which is enclosed with this offer. A signed copy of this agreement
must be received by the Company prior to your first day of employment.





To accept the Company's offer, please sign and date this letter in the space
provided below; a duplicate original is enclosed for your records. This offer
expires Tuesday, August 16, 2011. Your start date is to be determined, but
preferably no later than Tuesday, September 6, 2011. This letter, together with
any agreements relating to proprietary rights as herein described, sets forth
the terms of your employment with the Company, and supersedes any prior
representations or agreements including, but not limited to, any representations
made during your recruitment, interviews or pre-employment negotiations, whether
written or oral. This letter including, but not limited to, its at-will
employment provision, may not be modified or amended except by written agreement
signed by an Officer of the Company and you.


We look forward to your acceptance of this offer, and to working with you at
Veracyte, Inc. If you have any questions about this offer or its terms, please
feel free to contact me directly at 650-243-6302.




Sincerely,
/s/ Bonnie Anderson
Bonnie Anderson
Chief Executive Officer







Agreed to and accepted:
 
Signature:
/s/ John Hanna
Printed Name:
John Hanna
Date:
9/12/11
 
 
Enclosures:
Duplicate Original letter
 
At-Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement









Company Confidential



